United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, REMOTE ENCODING )
CENTER, Kearny, NJ, Employer
)
__________________________________________ )
B.B., Appellant

Docket No. 08-1325
Issued: November 13, 2008

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant timely appealed the November 7, 2007 merit decision of the
Office of Workers’ Compensation Programs, which determined her entitlement to a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant has more than 23 percent impairment of the right upper
extremity.
FACTUAL HISTORY
Appellant, a 39-year-old former data conversion operator, has an accepted claim for right
carpal tunnel syndrome, which arose on or about April 22, 1995. She underwent a right carpal
tunnel release on August 23, 1995, which the Office authorized. Appellant returned to work in a
limited-duty capacity on October 16, 1995. However, her temporary appointment expired
November 12, 1995, and the employing establishment relieved her of her duties. The Office

accepted that appellant sustained a compensable recurrence of disability beginning
November 12, 1995. Appellant received appropriate wage-loss compensation. On October 16,
1996 she began working in the private sector as a data text operator. Appellant later claimed a
recurrence of disability beginning November 8, 1999, which the Office denied.
On January 24, 2002 the Office granted a schedule award for 23 percent impairment of
the right upper extremity.1 However, the Branch of Hearings and Review set aside the schedule
award on July 26, 2002. The hearing representative found that neither appellant’s physician nor
the district medical adviser provided an adequate explanation for their respective impairment
ratings. The case was remanded to the Office with instructions to refer appellant for a second
opinion evaluation to determine the extent of any right upper extremity permanent impairment.
Dr. Kenneth A. Falvo, a Board-certified orthopedic surgeon and Office referral physician,
examined appellant on October 24, 2002. Appellant’s complaints at the time included
intermittent right hand numbness. Dr. Falvo found five percent impairment of the right upper
extremity due to symptoms of paresthesias in the right hand.
The Office issued a November 22, 2002 decision finding that appellant was not entitled
to a schedule award in excess of five percent of the right upper extremity. By decision dated
February 14, 2006, the Branch of Hearings & Review set aside the Office’s November 22, 2002
decision. The hearing representative noted that Dr. Falvo had incorrectly referenced “A.M.A.,
Guides, [T]able 17-22” in his October 24, 2002 report. This particular table did not pertain to
upper extremity impairment, but instead addressed lower extremity impairment due to knee
ankylosis in flexion. Accordingly, the hearing representative instructed the Office to refer
appellant for another second opinion evaluation.
On remand, the Office referred appellant to Dr. David I. Rubinfeld, a Board-certified
orthopedic surgeon. In a report dated January 4, 2007, Dr. Rubinfeld found 10 percent
impairment of the right upper extremity due to sensory deficit involving the median nerve.
Dr. Rubinfeld’s physical examination revealed normal range of motion in the wrist, no ankylosis,
and no weakness or atrophy of the upper extremity. He specifically noted that motor strength
was intact in the deltoids, triceps, biceps, forearm muscles and intrinsic muscles of both hands.
On February 13, 2007 Dr. Morley Slutsky, the Office medical adviser, reviewed the
record, including Dr. Rubinfeld’s report, and found eight percent impairment of the right upper
extremity. He was of the opinion that Dr. Rubinfeld had committed a slight mathematical error
in finding 10 percent impairment.

1

In a July 5, 2001 report, Dr. David Weiss found 34 percent impairment based on a combination of impairments
due to pain, loss of grip strength and motor strength deficits involving the triceps and thumb abductors. The
Office’s medical adviser reviewed the record on January 10, 2002 and found 23 percent impairment. In contrast to
Dr. Weiss’ finding, the Office medical adviser did not include 11 percent impairment for triceps weakness because
this deficit was unrelated to the median nerve, and therefore, unrelated to appellant’s accepted condition of right
carpal tunnel syndrome.

2

In an April 23, 2007 decision, the Office found that the evidence did not support an
increase over the previously awarded 23 percent right upper extremity impairment. This decision
was affirmed by the Branch of Hearings & Review on November 7, 2007.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.3 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
Appellant’s counsel argues that Dr. Weiss’ July 5, 2001 impairment rating conforms to
the A.M.A., Guides (5th ed. 2001) and thus, establishes a 34 percent impairment of the right
upper extremity. Counsel also argues that Dr. Rubinfeld’s 10 percent impairment rating cannot
carry the weight of the medical evidence because it is impossible to determine how he arrived at
his June 4, 2007 rating. Alternatively, appellant’s counsel argues there is an unresolved conflict
of medical opinion between Dr. Weiss and Dr. Rubinfeld, thus requiring referral to an impartial
medical examiner. Lastly, counsel argues that in view of appellant’s marital status, she should
have received compensation at the augmented rate of ¾ rather than ⅔, which was the rate she
received pursuant to the January 24, 2002 schedule award.5
The primary question is whether appellant presented probative evidence of impairment in
excess of the 23 percent award she previously received. Dr. Weiss found a right upper extremity
impairment of 34 percent. His overall rating included 20 percent impairment for loss of grip
strength, 11 percent for motor strength deficit involving the triceps, and 3 percent for motor
strength deficit involving the thumb abductors. Dr. Weiss also found three percent impairment
for pain. Contrary to counsel’s argument, Dr. Weiss’ July 5, 2001 impairment rating does not
conform to the A.M.A., Guides (5th ed. 2001). Upper extremity impairments secondary to carpal
tunnel syndrome and other entrapment neuropathies should be calculated based on sensory
and/or motor deficits.6 Furthermore, when residuals of carpal tunnel syndrome are properly

2

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2000).
3

20 C.F.R. § 10.404 (2008).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

Appellant married on February 14, 1998.

6

Section 16.5d, A.M.A., Guides 491-94; Michelle L. Collins, 56 ECAB 552, 556 (2005).

3

calculated, additional impairment values are not given for decreased grip strength.7 Dr. Weiss
also incorrectly awarded an additional three percent impairment for pain.8 Because Dr. Weiss
did not properly apply the A.M.A., Guides (5th ed. 2001), his July 5, 2001 impairment rating is of
little probative value.9
In contrast, Dr. Rubinfeld applied the appropriate criteria for determining the extent of
appellant’s permanent impairment due to her accepted right carpal tunnel syndrome. He found
10 percent impairment due to sensory deficit involving the median nerve.10 Dr. Rubinfeld
indicated 20 percent severity for sensory loss, which corresponds to a Grade 4 classification
under Table 16-10.11 Sensory loss involving the median nerve (below midforearm) represents a
maximum upper extremity impairment of 39 percent, as correctly noted by Dr. Rubinfeld.12 The
upper extremity impairment is obtained by multiplying the Grade 4 sensory deficit (20 percent)
by the maximum upper extremity impairment for median nerve involvement (39 percent).
Although Dr. Rubinfeld indicated 10 percent impairment, the district medical adviser correctly
noted that the proper calculation would yield only an 8 percent impairment of the right upper
extremity (.20 x .39 = 7.8 percent). Apart from this slight mathematical error, his June 4, 2007
impairment rating conforms to the A.M.A., Guides (5th ed. 2001).13
Appellant’s counsel criticized Dr. Rubinfeld’s June 4, 2007 impairment rating because
the doctor supposedly failed to assess muscle weakness, particularly with respect to appellant’s
right hand. Counsel’s criticism is unfounded. Dr. Rubinfeld specifically noted that “motor
strength was intact in the deltoids, triceps, biceps, forearm muscles, and intrinsic muscles of both
hands.” Appellant’s counsel also alleged that Dr. Rubinfeld did not measure atrophy in the right
upper extremity. To the contrary, Dr. Rubinfeld specifically noted that “arm and forearm
circumferences were equal bilaterally.” He also reported that appellant’s hand examination
revealed no thenar atrophy on the right. Moreover, in response to a specific question posed by
the Office (Form CA-1303), Dr. Rubinfeld noted that there was no weakness or atrophy of the
upper extremity as a result of wrist pathology.
7

“In compression neuropathies, additional impairment values are not given for decreased grip strength.” Section
16.5d, A.M.A., Guides 494.
8

The A.M.A., Guides limit the circumstances under which a pain-related impairment may be assessed under
Chapter 18. If an impairment can be adequately rated on the basis of the body and organ impairment systems given
in other chapters of the A.M.A., Guides, such as Chapters 13, 16 and 17, then pain-related impairments should not
be assessed using the A.M.A., Guides 571, Chapter 18, Section 18.3b.
9

Richard A. Neidert, 57 ECAB 474, 480 n. 20 (2006).

10

Dr. Rubinfeld relied on Table 16-10 and Table 16-15 of the A.M.A., Guides 482, 492.

11

A Grade 4 classification allows for a sensory deficit range of 1-25 percent. A.M.A., Guides 482, Table 16-10.

12

See A.M.A., Guides 492, Table 16-15.

13

The hearing representative believed Dr. Rubinfeld’s reference to “20 [percent] severity of the sensory loss” was
an “obvious typographical error.” The hearing representative correctly noted that 25 percent was the maximum
sensory deficit for a Grade 4 classification. By substituting 25 percent for the 20 percent noted by Dr. Rubinfeld, the
hearing representative demonstrated how Dr. Rubinfeld could possibly have arrived at his 10 percent impairment
rating (.25 x .39 = 9.75 percent).

4

For a conflict to arise, the opposing physicians’ viewpoints must be of “virtually equal
weight and rationale.”14 As Dr. Weiss’ July 5, 2001 impairment rating is of little probative
value, no conflict exists between Dr. Weiss and Dr. Rubinfeld. Consequently, the case need not
be referred to an impartial medical examiner as appellant’s counsel urges. Dr. Rubinfeld found
10 percent impairment and appellant has already been compensated for 23 percent impairment of
the right upper extremity. Appellant has failed to present any credible medical evidence
establishing a permanent impairment in excess of the 23 percent impairment she has already
been paid.
CONCLUSION
Appellant has not demonstrated that she has greater than 23 percent impairment of the
right upper extremity.15
ORDER
IT IS HEREBY ORDERED THAT the November 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

15

The issue of entitlement to augmented compensation is moot given that appellant has already received payment
for a schedule award (23 percent) that is well in excess of what the current medical evidence indicates she is entitled
to receive.

5

